El Juez Asociado Señor Franco Soto,
emitió la opinión del tribnnal.
Se trata de nn delito de acometimiento y agresión con circunstancias agravantes. La corte inferior impuso al acu-sado noventa días de cárcel'.
Se alega como error que la corte inferior no tuvo en cuenta al dictar sentencia que no fuú la intención del acu-sado agredir a la persona que resultó lesionada.
Aparece de la prueba que el acusado estaba tomando nn .refresco en cierto cafetín, llegando en esos momentos dos mujeres y a quienes invitó para que tomaran algo. Es-tas rechazaron la invitación, cruzándose entre ellos ciertas frases que dieron lugar a la intervención del marido de una de ellas y quien al preguntar “qué pasa,” el acusado lanzó nn vaso sobre el grupo hiriendo en la frente a la esposa.
Parece que el acusado sostiene que no siendo su intención realizar la agresión contra la perjudicada y sí con*195tra su esposo, el acusado no es responsable del becbo dis-tinto que en último término fue consumado. Sin embargo, de conformidad con el artículo 51 del Código Penal, no im-portaba que el acusado al intentar cometer la agresión que resultó frustrada contra el marido, la realizara contra su esposa, para que sufra la pena impuesta por la ley al delito realizado. Dicbo artículo 51 dice así:-
'‘La persona que al intentar cometer un delito frustrado, reali-zaré otro distinto, de mayor o menor gravedad, no estará exenta por razón de los dos últimos artículos, de sufrir la pena impuesta por la ley al delito realizado.”
Sostiene además el apelante que no se probó en este caso la condición de varón adulto del acusado, que es un requisito esencial en el delito que es objeto de la acusación. El fiscal está conforme con esa falta de demostración citando el caso de El Pueblo v. Ortis, 29 D.P.R. 746, pero alega al mismo tiempo que si bay carencia de prueba en ese extremo es de aplicación el de El Pueblo v. Peralta, 31 D. P.R. 951, donde no existiendo tal prueba se modificó la sentencia declarándose culpable al acusado de acometimiento y agresión simple. Estamos conformes. La sentencia en éste caso debe modificarse en el sentido indicado, imponiéndose al acusado una multa de cincuenta dólares.
El Juez Asociado Señor Hutcbison no intervino.